DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 8 and 15 (Currently Amended)
Claims 2-4, 6, 10-12, 14, 16-18 and 20 (Original)
Claims 5, 7, 9, 13 and 19 (Canceled)

Allowable Subject Matter
Claims 1-4, 6, 8, 10-12, 14-18 and 20 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “a plug portion connected to the handle and configured to attach to a vehicle charge receptacle, the plug portion comprising a thermally conductive and electrically insulative material of at least one polymer and at least one ceramic, wherein the thermally conductive material includes maleic anhydride and has a thermal conductivity of 4.0 W/m-K in plane.”, in combination with all other elements recited in claim 1.
Claims 2-4 and 6 are also allowed as they further limit allowed claim 1.
Regarding claim 8, prior arts do not suggest or teach, among other claimed allowable features, “the plug and receptacle comprising a thermally conductive and wherein the polymer is nylon and wherein the thermally conductive material has a thermal conductivity of 1.5 W/m-K through plane.”, in combination with all other elements recited in claim 8.
Claims 10-12 and 14 are also allowed as they further limit allowed claim 8.
Regarding claim 15, prior arts do not suggest or teach, among other claimed allowable features, “wherein the vehicle charge receptacle comprises a plurality of ribs arranged on a rear of the receptacle to increase surface area and to further dissipate heat from the charging plug, and wherein the thermally conductive material has a thermal conductivity of 4.0 W/mK.”, in combination with all other elements recited in claim 15.
Claims 16-18 and 20 are also allowed as they further limit allowed claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        November 8, 2021